DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 2/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al [US 2016/0351797] in view of Lee et al [US 2019/0165257] 
►	With respect to claims 6-8, Yi et al (fig 4A, text [0001]-[0079]) discloses a semiconductor device comprising:
	a plurality of first vias (131, text [0032]) ina first dielectric layer (120) ina memory cell region (110b, text [0022])) and a peripheral region (110a, text [0022]) respectively;
	a plurality of protective layers (162, text [0044] & [0058]-[0059]: bottom electrode 162 functioning as protective layer that protect plug 131 in CMP process) embedded in the plurality of first vias;

	a second dielectric layer (124, text [[122/124, text [0066]-[0067]) on the memory device and the first dielectric layer;
	a plurality of second vias (185, text [0073]) in the second dielectric layer in the memory cell region and the peripheral region, wherein the second vias in the memory cell region are electrically connected to the memory device, and the second vias in the peripheral region are electrically connected to the first vias through the plurality of protective layers;
	wherein the plurality of protective layers (162, Ti, text [0059] and the plurality of first vias (131, tungsten, text [0058]) comprise different conductive material;
	wherein one of the plurality of protective layers serve as a first electrodes of the memory device (text [0045]).
	Yi et al does not expressly teach the first dielectric layer in the memory cell region has a recessed portion between every two adjacent first vias, and a bottom of the recessed portion is lower than an upper surface of each of the plurality of first vias.
	However, Lee et al teach using the first dielectric layer (102, fig 4) in the memory cell region has a recessed portion between every two adjacent first vias (104), and a bottom of the recessed portion is lower than an upper surface of each of the plurality of first vias.

.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al [US 2016/0351797] in view of Lee et al [US 2019/0165257] as applied to claims 6 and 8 above, in further view of Reznieek et al [US 2021/0091302].
►	With respect to claim 9 and 11, Yi et al in view of Lee et al substantially discloses the claimed semiconductor device but is silent about the plurality of protective layers have a thickness less than a thickness of a second electrode of the memory device. However, the claimed thickness parameter would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, Reznicek et al (fig 3, text [0033]-[0052]) teaches using the protective layers (bottom electrode 16) having the thickness less than the thickness of the second electrode (top electrode 28S) of the memory device. It would have been obvious for those skilled in the art to modify device of Yi et al in view of Lee et al by having the thickness as being claimed, per taught by Reznicek et al, to provide designed electric connection as being needed for memory device of semiconductor.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
	Contradict to Applicant’s argument on page 6 , Yi et al (text [0045]-[0047] & [0064])  discloses "a size of a top surface of the variable resistance layer is smaller than a size of a bottom surface of the variable resistance layer".  Claims stand rejected as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/PRIMARY EXAMINER, ART UNIT 2819